88DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on June 21, 2021 has been entered.
Response to Amendments
The amendment filed June 21, 2021 has been entered. Claims 1-41 are pending in the application, claims 9-10, 13, 22-40 are withdrawn as directed to a non-elected invention or species. Applicant’s amendments to the claims have overcome every objection and 112 rejection previously set forth in the Final Office Action mailed February 26, 2021.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-8, 11-12, and 14-21 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject 
Claim 1 recited the limitation “the length” in line 21. There is insufficient antecedent basis for this limitation in the claim. For the sake of examination, the limitation will be interpreted as reciting “a length”.
Claims 2-8, 11-12, and 14-21 are rejected as depending from rejected claim 1.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-8, 14-15, 17, 19-21 are rejected under 35 U.S.C. 103 as being unpatentable over Zhang (US 6120480) in view of Wilson (US 2018/0193042) as evidenced by Biometrics (“What are Micro-Catheters?”).
 	Regarding claim 1, Zhang discloses an intravascular system (10, Fig. 1) equipped with a guide catheter extension sub-system (12 and 14, Fig 1) cooperating with a guide wire (Col 5, lines 56-59), the intravascular system comprising: said guide wire removably advanceable in a blood vessel of interest to at least a treatment site; and said guide catheter extension sub-system configured for controllable displacement along the guide wire (Col 1, lines 39-61), said guide catheter extension sub-system having a proximal portion (portion comprising 22, Fig 1), a distal portion (portion comprising 20, Fig 1), and a middle junction portion (portion comprising threading 36 and 42, Figs 5 and 7) interconnected between said proximal and distal portions (See Fig 1), wherein said guide catheter extension sub-system comprises: an outer member (14, Fig 3) formed by a flexible substantially cylindrically contoured elongated sheath defining a sheath lumen having a proximal end and a distal end (Col 5, lines 35-39), said sheath extending between said middle junction portion and distal portion of said guide catheter extension sub-system (See Fig 1), wherein said distal end of said sheath is configured with a tapered outer tip having an inner diameter (Col 7, lines 19-21); a flexible inner member (12, Fig 2) having an elongated body defining an internal channel extending along a longitudinal axis of said elongated body (Col 5, lines 56-59), said flexible inner member extending internally along said sheath lumen in a controllably displaceable relationship with said sheath (Col 1, lines 52-61), wherein said flexible inner member has a tapered delivery micro-catheter (20, Fig 8; Col 7, lines 36-40; 0.042 inch is equivalent 1.07mm which is considered a microcatheter according to Biometrics since < 6 French (2.00mm) is considered a micro-catheter) integral with and forming a distal end of said flexible inner member configured with a tapered distal tip (Col 6, lines 5-10), said flexible inner member having a first portion (See annotated Fig 8 below) and second portion (See annotated Fig 8 below), said first portion being 
Zhang is silent regarding a flexibility of said tapered micro-catheter increases from a proximal end to a distal end of said tapered micro-catheter.
Wilson teaches an intravascular system (100, Fig 2A) equipped with a guide catheter extension sub-system (150, Fig 2A) cooperating with a guide wire (Para 0150, lines 5-12), wherein said guide catheter extension sub-system comprises: an outer member (222, Fig 2A) formed by a sheath (Para 0070, lines 19-21) and a flexible inner member (41, Fig 2A) that has a tapered delivery micro-catheter (346, Fig 2A; Para 0145, lines 14-19), said flexible inner member extending internally along said sheath lumen in a controllably displaceable relationship with said sheath (See Fig 2B, Para 0125, lines 1-3); wherein a flexibility of said tapered delivery micro-catheter increases from a proximal end to a distal end of said tapered delivery end (Para 0147, lines 1-8).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the tapered delivery micro-catheter disclosed by Zhang to have a flexibility that increases from a proximal end to a distal end to approach the flexibility of the distal end of the outer member as taught by Wilson in order to have a microcatheter that achieves soft and atraumatic characteristics to facilitate endovascular navigation (Para 0146, lines 1-5).

    PNG
    media_image1.png
    836
    338
    media_image1.png
    Greyscale

	Regarding claim 2, the modified invention of Zhang and Wilson discloses said tapered micro-catheter (20, Fig 8 -Zhang as modified by Wilson to have a varying flexibility) is formed of a flexible material having differential flexibility along the length of said tapered micro-catheter (Para 0146, lines 1-5 -Wilson).
Regarding claim 4, the modified invention of Zhang and Wilson discloses said predetermined length of said tapered micro-catheter is 0.750 inches or 1.9cm (Col 7, lines 31-34), however is silent regarding the length being greater than 2cm.
Wilson further teaches that the tapered delivery micro-catheter (346, Fig 2A) of the inner member is greater than 2 cm in length (Para 0145, lines 4-6).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the predetermined length of said tapered micro-catheter to be greater than 2 cm as taught by Wilson in order to have a microcatheter that achieves soft and atraumatic characteristics to facilitate endovascular navigation (Para 0146, lines 1-5).
Regarding claim 5, the modified invention of Zhang and Wilson discloses a diameter of said tapered micro-catheter at said distal end of said micro-catheter is 0.042 inch or 1.07mm, however, is silent to it being below 1mm.
Wilson further teaches that a diameter of said tapered micro-catheter at said distal end of said 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the diameter of said tapered micro-catheter at said distal end to be below 1mm as taught by Wilson in order to have a microcatheter that achieves soft and atraumatic characteristics to facilitate endovascular navigation (Para 0146, lines 1-5).
Regarding claim 6, the modified invention of Zhang and Wilson discloses said tapered distal tip (20, Fig 8 –Zhang as modified by Zhang) of said flexible inner member (12, Fig 2 -Zhang) interfaces, at said outer surface of said flexible inner member, with an inner surface of said tapered outer tip of said sheath (14, Fig 3 –Zhang), and wherein a dimensional transition between an outer diameter of said tapered outer tip of said sheath and an outer diameter of said tapered distal tip of said flexible inner member is below 0.006" (Col 7, lines 14-15 -Zhang).
Regarding claim 7, the modified invention of Zhang and Wilson discloses said guide catheter extension sub-system further comprises: an inner member pusher (See annotated Fig 2 below -Zhang) coupled, at a distal end of said inner member pusher, to a proximal end of said flexible inner member (12 Fig 2 -Zhang) (See Fig 2 -Zhang), and an outer member pusher (See annotated Fig 2 below -Zhang) coupled, at a distal end of said outer member pusher, to said proximal end of said sheath lumen (14, Fig 3 -Zhang) (See Fig 3 -Zhang); wherein said inner and outer member pushers are formed at said proximal portion of said guide catheter extension sub-system and are actuated to control displacement of said flexible inner member and said outer member along the guide wire (Col 1, lines 39-61 -Zhang).
Regarding claim 8, the modified invention of Zhang and Wilson discloses said guide catheter extension sub-system further includes: an inner member pusher handle  (See annotated Fig 2 below -Zhang), andPage 4 of 25MR4783-2 Serial No. 15/899,603Reply to Office Action dated 2/26/2021an outer member pusher handle  (See annotated Fig 2 below -Zhang); wherein said inner member pusher is attached, at a proximal end of said-inner member pusher, to said inner member pusher handle (See Fig 2 -Zhang), and wherein said outer member pusher is attached, at a proximal end 

    PNG
    media_image2.png
    858
    593
    media_image2.png
    Greyscale

Regarding claim 14, the modified invention of Zhang and Wilson discloses all of the elements of the invention as discussed above, however, is silent regarding said guide catheter extension sub-system further includes a flat wire helical coil member forming at least a portion of respective walls of a member selected from a group including said sheath, said tapered micro-catheter, and combination thereof.
Wilson further teaches a said guide catheter extension sub-system further includes a flat wire 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the sheath disclosed by Zhang to include a flat helical coil member as taught by Wilson in order to vary the flexibility along the length of the sheath, provide strength, and resistance to crushing (Para 0117).
Regarding claim 17, the modified invention of Zhang and Wilson discloses said flat wire helical coil member (“Nitinol ribbon wrapped into a coil”) is formed with a shape memory alloy including Nitinol (Para 0117).
Regarding claim 19, the modified invention of Zhang and Wilson discloses all of the elements of the invention as discussed above, however, it is silent regarding a radio- opaque markers attached to at least said distal end of said sheath lumen of said sheath and a distal end of said micro-catheter.
Wilson further teaches radio- opaque markers (344a and 224a, Fig 2B) attached to at least said distal end of said sheath lumen (222, Fig 2B) of said sheath and a distal end of said micro-catheter (346, Fig 2B).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the sheath and micro-catheter disclosed by Zhang to include radio-opaque markers as taught by Wilson in order to aid in navigation and proper positioning of the tubular members  under fluoroscopy (Para 0121, lines 1-5).
Regarding claim 20, the modified invention of Zhang and Wilson discloses said inner member pusher (See annotated Fig 2 above -Zhang) is formed in a tubular configuration having an internal channel extending along a longitudinal axis of said inner member pusher, wherein said inner member pusher handle includes an entrance channel communicating with said internal channel of said inner member pusher, and wherein the guide wire enters into said internal channel of said flexible inner 
Regarding claim 21, the modified invention of Zhang and Wilson discloses all of the elements of the invention as discussed, however, it is silent regarding said distal end of said outer member pusher has a tapered arcuated configuration cooperating with a contour of said flexible inner member at said proximal end of said flexible inner member, said distal end of said outer member pusher being fixedly attached to said sheath at said proximal end of said sheath lumen.
Wilson further teaches said outer member pusher (230, Fig 2A) has a tapered arcuated configuration cooperating with a contour of said flexible inner member at said proximal end of said flexible inner member (Para 0128, lines 7-15; See Fig 4B), said distal end of said outer member pusher being fixedly attached to said sheath at said proximal end of said sheath lumen (See Fig 2A).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the outer member disclosed by Zhang and Wilson to include an outer member pushers having a tapered arcuate configuration and associated tab (234) as taught by Wilson in order to make it easier to grasp and advance or retract the outer member (Para 0125, lines 1-3).
Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over Zhang (US 6120480) in view of Wilson (US 2018/0193042) and further in view of Jackson (US 2016/0346506).
Regarding claim 3, the modified invention of Zhang and Wilson discloses a flexibility of said tapered micro-catheter increases from a proximal end to a distal end of said tapered micro-catheter due to materials that transition in hardness (Para 0146, lines 1-19 -Wilson), however, is silent regarding said tapered micro-catheter includes a flat wire helical coil extending along said predetermined length of said tapered micro-catheter, and wherein a pitch of said flat wire helical coil changes along the length Page 3 of 25MR4783-2Serial No. 15/899,603Reply to Office Action dated 2/26/2021of said 
Jackson teaches a tapered micro-catheter (17B and 17C, Fig 1; Para 0209-0210) that includes a flat wire helical coil (20, Fig 2; Para 0238 described the structural support member 20 can be a flat wire that is shaped to define a helical coil) extending along said predetermined length of said tapered micro-catheter, and wherein a pitch of said flat wire helical coil changes along the length Page 3 of 25MR4783-2Serial No. 15/899,603Reply to Office Action dated 2/26/2021of said tapered micro-catheter to increase the flexibility of the tapered micro-catheter towards the distal end of said tapered micro-catheter (Para 0240; Para 0242).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the tapered micro-catheter to substitute the materials that transition in hardness as disclosed by Zhang and Wilson with a flat wire helical coil wherein a pitch of said flat wire helical coil changes along the length of said tapered micro-catheter as taught by Jackson in order to have a catheter that can resist geometric deformation from forces applied to the distal tip while also being able to navigate through relatively tight turns in the vasculature (Para 0200, lines 9-16). 
Claims 11-12 are rejected under 35 U.S.C. 103 as being unpatentable over Zhang (US 6120480) in view of Wilson (US 2018/0193042) and further in view of Marquis (US 2015/0005801).
Regarding claim 11, the modified invention of Zhang and Wilson discloses said interconnection mechanism includes a threaded engagement/disengagement mechanism (Col 5, lines 59-64 -Zhang).
The modified invention is silent regarding the said interconnection mechanism configured with at least one engagement button extending above an external surface of said flexible inner member, and at least one engagement slot configured at least at said proximal end of said sheath lumen of said outer member, said at least one engagement button being removably engaged in said at least one engagement slot in said engaged mode of operation for locking said inner and outer member to one another.

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to substitute the threading (36 and 42, Figs 5 and 7, respectively -Zhang) disclosed by Zhang and Wilson with the pin and slot as taught by Marquis since a pin and slot can be used to achieve the same result of coupling two elements (Para 0054 and Para 0056 -Marquis) and it has been held that substituting parts of an invention involves only routine skill in the art.
Regarding claim 12, the modified invention of Zhang, Wilson, and Marquis discloses said at least one engagement slot 62, Fig 5A -Marquis) is configured with a first channel (62a, Fig 5A -Marquis) and a second channel (62b, Fig 5A -Marquis) extending substantially in perpendicular one to another, and a third channel (curved portion between 62a and 62b, Fig 5A -Marquis) extending in communication with said first and second channels in an angled relationship with said first and second channels (See Figs 5A-5B).
Claim 18 is rejected under 35 U.S.C. 103 as being unpatentable over Zhang (US 6120480) in view of Wilson (US 2018/0193042) and further in view of Stigall (US 2014/0058251).
Regarding claim 18, the modified invention of Zhang and Wilson discloses a flat wire helical coil member (“Nitinol ribbon wrapped into a coil”, Para 0117 -Wilson) forming at least a portion of respective walls of a member selected from a group including said sheath (14, Fig 3 -Zhang), however, it is silent regarding said flat wire helical coil member being formed of a radio-opaque material.
Stigall discloses a flat wire helical coil member (120, Fig 2) is formed of a radio-opaque material 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the flat wire helical coil within the sheath disclosed by Zhang and Wilson to be made of a radio-opaque material as taught by Stigall in order to have a sheath where the user can visualize the progress of the catheter toward the target location (para 0003, lines 1-3).
Allowable Subject Matter
Claims 15 and 16 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Claim 41 is allowed.
The following is a statement of reasons for the indication of allowable subject matter:  the subject matter of claims 15, 16, and 41 could either not be found or was not suggested in the prior art of record. Specifically, the prior art alone or in combination failed to teach the inner and outer member pushers are solid wire as recited in claim 15, said tubular member includes a reinforced portion formed with a flat wire helical coil embedded in a wall of saidPage 6 of 25MR4783-2Serial No. 15/899,603Reply to Office Action dated 2/26/2021 tubular member and extended circumferentially around said internal channel of said tubular member as recited in claim 16, and at least one secondary rib distal to said at least primary rib, said at least one secondary rib having a split ring configuration having at least a pair of flexible arcuately contoured arms circumferentially aligned each with respect to the other, and said proximal portion of said elongated body of the flexible inner member is received inside said split ring of said at least one secondary rib with said two arcuated arms thereof flexibly embracing said proximal portion of said elongated body of the flexible inner member as recited in claim 41.
Response to Arguments
Applicant’s arguments regarding Meguro not teaching the amended limitations of claim 1 have 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANTARIUS S DANIEL whose telephone number is (571)272-8074. The examiner can normally be reached M-F 7:00am to 4:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kevin Sirmons can be reached on 571-272-4965. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/ANTARIUS S DANIEL/
Examiner, Art Unit 3783     
/TIFFANY LEGETTE/Primary Examiner, Art Unit 3783